Status of Claims
This action is a non-final, first office action in response to the claims filed 12/19/2018.
Claims 1 – 5 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 10/05/2018. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0118570 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “time setting device configured to” in claim 1; “interface unit configured to,” “database configured to,” and “reservation information controller configured to” in claim 2; “date input interface configured to” and “time input interface configured to” in claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “time setting device configured to” in claim 1; “interface unit configured to,” “database configured to,” and “reservation information controller configured to” in claim 2; “date input interface configured to” and “time input interface configured to” in claim 3, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Applicant’s specification recites: 

• page 7, lines 16 – 17: “the time setting device may be installed on the electronic device 10.”   

• page 3, lines 14 – 15: “The interface unit, the database, and the reservation information controller may be 15 configured in an application”

• page 8, lines 19 – 24: “The interface unit 200 may include a reservation setting interface 210, a date input interface 220, a time input interface 230, and a confirmed reservation interface 240. The interface unit 200 may be configured as a set or group of, or database including, the above enumerated interfaces 210, 220, 230, and 240 or in hardware (e.g. a device configured to provide, output, or display the interfaces 210, 220, 230, and 240) or in software (e.g., an application configured to provide, output, or display the interfaces 210,220,230, and 240).

interface unit 200, the database 300, and the reservation information controller 400 may be configured in a single application or in their respective corresponding applications to be installed on the electronic device or, as necessary, installed on and deleted from the electronic device

As shown here, the Applicant has described the various units as being programs, and thus it is unclear as to the structure that performs the elements.  While the above-cited portion from page 8 recites, “The interface unit 200 may be configured as a set or group of, or database including, the above enumerated interfaces 210, 220, 230, and 240 or in hardware (e.g. a device configured to provide, output, or display the interfaces 210, 220, 230, and 240),” it is unclear as to what specific “hardware” element or elements – or what structure, material, or acts – perform the entire claimed functions.  As such, these elements appear to be considered programs.  Thus it is unclear as to the structure that is claimed that performs the various functions.  Therefore, claims 1 – 5 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The term "clock-shaped background" in claims 1 – 2 is a relative term which renders the claim indefinite.  The term "clock-shaped background" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, "clock-shaped background" could be interpreted as elliptical, having rounded edges, square – or any shape. For the purpose of examination, "clock-shaped background" will be interpreted as any shape which may be divided or partitioned, or equivalents thereof. 

Additionally, dependent claims 3 – 5 are rejected for inheriting the deficiencies while failing to remedy them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “display time sections,” “enable a reservation to be set by selecting at least one of the time sections” 
	
2A Prong 1: The limitations of “display time sections,” “enable a reservation to be set by selecting at least one of the time sections” (claim 1) / “display preset reservation information on at least one of the time sections,” “receive confirmed reservation information regarding a reservation previously made and confirmed,” “display time sections,” “control the time sections displayed… based on the confirmed reservation information received” (claim 2), as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components. That is, other than reciting "time setting device,” “electronic device,” “communication unit,” “memory,” “touchscreen,” “controller,” “transceiver,” “interface unit,” and “server” configured to implement the method, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “time setting device,” “electronic device,” “communication unit,” “memory,” “touchscreen,” “controller,” “transceiver,” “interface unit,” and “server” language, the above functions, in the context of this claim encompasses a commercial transaction in which a reservation is selected by a human. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial transaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., commercial interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “time setting device,” “electronic device,” “communication unit,” “memory,” “touchscreen,” “controller,” “transceiver,” “interface unit,” and “server” are recited at a high level of generality and 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “time setting device,” “electronic device,” “communication unit,” “memory,” “touchscreen,” “controller,” “transceiver,” “interface unit,” and “server” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “the time setting device configured to display time sections partitioned per hour or minute on a clock-shaped background,” “an interface unit configured to display time sections partitioned per hour or per minute on a clock-shaped background on a touchscreen,” “reservation information controller configured to control a screen displayed on the interface unit,” and “control the time sections displayed on the interface unit” are recited at a high level of generality and are merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The extrasolution activity of “a reservation information transceiver configured to receive confirmed reservation information regarding a reservation previously made and confirmed from a reservation managing server through a 

Furthermore, dependent claims 3 – 5 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “time setting device,” “reservation information controller,” “application,” “electronic device,” “memory,” “controller,” “mobile device,” and “smartwatch” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “a date input interface configured to enter a year, a month, or a day and a time input interface configured to enter a reservation time based on a date entered through the date input interface,” “touchscreen,” and “key input device” are recited at a high level of generality and are merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US 20170357917 A1).

As per claim 1, Holmes discloses a time setting device installed on an electronic device (Figs. 1A – 2 & [0031], [0071], [0075], [0169] – [0171], & [0175]) including

	• a communication unit (Fig. 1A & [0081], RF circuitry 108), a memory (Fig. 1A & [0078] – [0079], memory 102), a touchscreen ([0071] – [0072], [0075] – [0076], touch-sensitive display system 112 of device 100), a controller ([0078], [0080], [0083] – [0086]), and a key input device ([0083], [0142] – [0143], physical button),

• the time setting device configured to display time sections partitioned per hour or minute on a clock-shaped background (Fig. 6C & [0215], [0221], noting time sections divided by hour),

• enable a reservation to be set by selecting at least one of the time sections ([0215], selecting time slot changes status of time slot “from available to meeting in progress.” [0208], “users are able to remotely schedule a reservation for a meeting space through an online portal that indicates the availability of meetings 

• display preset reservation information on at least one of the time sections (Fig. 6C, area 634 & [0221] “a reservation schedule 634 associated with meeting space 1, building A overlaid on the meeting status interface 605… the reservation schedule 634 shows existing reservations of the meeting space 1, building A for the next N hours.” The existing reservation information is interpreted as preset reservation information. Also see [0313], noting “a reservation schedule associated with meeting space 1, building A to be displayed… a reservation schedule 634 for meeting space 1, building A is displayed within the meeting status interface 605.” Also see [0323], noting that “in response to the user input selecting the claiming affordance, the device changes the status indicator to indicate that the meeting space has been claimed.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 & 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 20170357917 A1) in view of Kwak et al. (US 20190279246 A1).

As per claim 2, Holmes discloses a time setting device, comprising: 

	• a reservation information transceiver (Fig. 1A & [0081], RF circuitry 108) configured to receive confirmed reservation information regarding a reservation previously made and confirmed from a reservation managing server through a communication network (See at least Fig. 6C & [0221], [0313], [0323], noting that the portable device displays existing reservation status for time slots, the existing reservation status information necessarily received from scheduling database 525 and controller 510 (server) as per Fig. 5A & [0202] – [0208] & [0453].) or 

To the extent to which Holmes does not appear to explicitly disclose the optional function, Kwak teaches:

	• or transmit input reservation information entered to the reservation managing server through the communication network (See at least Fig. 11 & [0117], noting that in response to a user input indicating a time slot to reserve, “the mobile terminal may send, to the server, a reservation request for a time slot selected from time slots available…. In FIG. 11, time slots may be classified in units of 1 hour, and a time slot of 13:00 to 14:00 is selected through the interface 1110.” Also see Examiner’s note: For the purpose of compact prosecution, Examiner is noting that the secondary reference “Kwak” discloses this optional limitation.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have transmitted a user’s entered reservation information to a server as in Kwak in the system invention of Holmes with the motivation to allow the server to properly disperse reservation time intervals in order to reduce a user’s waiting time, as taught by Kwak, in [0118], over that of Holmes.

Holmes further discloses:

• an interface unit configured to display time sections partitioned per hour or per minute on a clock-shaped background on a touchscreen (Fig. 6C & [0215], [0221], noting time sections divided by hour);

	• a database configured to store and manage the input reservation information entered through the interface unit (See [0202], [0208], [0260], [0308] noting a scheduling database 525 which updates the availability status of reservation time slots.); and

	• a reservation information controller configured to control a screen displayed on the interface unit based on setting reservation information including a reservable date or a reservable time (See [0133], noting display system controller 156. As per Fig. 6C, area 634 & [0221], “a reservation schedule 634 associated with meeting space 1, building A overlaid on the meeting status interface 605… the reservation schedule 634 shows existing reservations of the meeting space 1, building A for the next N hours.” Also see [0313], noting “a reservation schedule associated with meeting space 1, building A to be displayed… a reservation schedule 634 for meeting space 1, building A is displayed within the meeting status interface 605.” Also see [0323], noting that “in response to the user input selecting the claiming affordance, the 
	
To the extent to which Holmes does not appear to explicitly disclose the following limitation, Kwak teaches:

	• transmit the input reservation information through the reservation information transceiver to the reservation managing server (See at least Fig. 11 & [0117], noting that in response to a user input indicating a time slot to reserve, “the mobile terminal may send, to the server, a reservation request for a time slot selected from time slots available…. In FIG. 11, time slots may be classified in units of 1 hour, and a time slot of 13:00 to 14:00 is selected through the interface 1110.” Also see [0137].). Rationale to combine Kwak persists.

Holmes further discloses:

• control the time sections displayed on the interface unit based on the confirmed reservation information received from the reservation managing server (See [0133], noting display system controller 156. As per Fig. 6C, area 634 & [0221], “a reservation schedule 634 associated with meeting space 1, building A overlaid on the meeting status interface 605… the reservation schedule 634 shows existing reservations of the meeting space 1, building A for the next N hours.” Also see [0313], noting “a reservation schedule associated with meeting space 1, building A to be displayed… a reservation schedule 634 for meeting space 1, building A is displayed within the meeting status interface 605.” Also see [0323], noting that “in response to the user input selecting the claiming affordance, the device changes the status indicator to indicate that the meeting space has been claimed.”).  (Examiner’s note: It is noted that Kwak also teaches this limitation in Fig. 14 & [0132] – [0135].).

As per claim 4, Holmes / Kwak disclose the limitations of claim 2. Holmes further discloses:

	• wherein the interface unit, the database, and the reservation information controller are configured in an application installed on an electronic device including a communication unit (Fig. 1A & [0081], RF circuitry 108), a memory (Fig. 1A & [0078] – [0079], memory 102), a touchscreen ([0071] – [0072], [0075] – [0076], touch-sensitive display system 112 of device 100), a controller ([0078], [0080], [0083] – [0086]), and a key input device ([0083], [0142] – [0143], physical button).  As per [0077], the method is “are implemented in hardware, software, firmware, or a combination thereof, including one or more signal processing and/or application specific integrated circuits.” Also see [0095], [0141], [0419] – [0420]). Examiner’s note: Kwak also teaches a mobile application on a user device to manage reservations in at least [0034] – [0035].).

As per claim 5, Holmes / Kwak disclose the limitations of claim 4. Holmes further discloses:

 • wherein the electronic device includes at least one of a mobile device or a smartwatch (See [0071], noting “the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions. Example embodiments of portable multifunction devices include, without limitation, the iPhone,” and [0129], noting a smart watch.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 20170357917 A1), in view of Kwak et al. (US 20190279246 A1), in view of So (US 20200005235 A1).

As per claim 3, Holmes / Kwak discloses the limitations of claim 2. To the extent to which Holmes does not appear to explicitly disclose the following limitation, So teaches:
	
• wherein the interface unit includes a date input interface configured to enter a year, a month, or a day and a time input interface configured to enter a reservation time based on a date entered through the date input interface (Figs. 6A – 6B & [0087], and also in Figs. 15A – 15B & [0161], setting a date and time for a reservation.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have allowed a user to select a date and time for a reservation as in So in the system invention of Holmes / Kwak with the motivation to provide a convenient platform that can easily make reservations, as taught by So, in [0172], over that of Holmes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weddle (US 20180374013 A1); Yumiba (US 20180218291 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 23, 2021